--------------------------------------------------------------------------------

Back to Form 8-K [form8-k.htm]
 
Exhibit 10.1
 
 
NOTICE OF AWARD
 
State of Missouri
Office of Administration
Division of Purchasing and Materials Management
PO Box 809
Jefferson, City, MO 65102
http://www.oa.mo.gov/purch


CONTRACT NUMBER
C306118005
CONTRACT TITLE
Medicaid Managed Care-Eastern Region
AMENDMENT NUMBER
Amendment #005
CONTRACT PERIOD
July 1, 2007 through June 30, 2008
REQUISITION NUMBER
NR 886 25758003595
VENDOR NUMBER
3640504950 1
CONTRACTOR NAME AND ADDRESS
HARMONY HEALTH PLAN, INC.
23 PUBLIC SQUARE SUITE 400
BELLEVILLE, IL 62220
 
STATE AGENCY NAME AND ADDRESS
Dept of Social Services
Division of Medical Services
P.O Box 6500
Jefferson City, MO 65102
ACCEPTANCE BY THE STATE OF MISSOURI AS FOLLOWS:
Contract C306118005 is hereby amended pursuant to the attached Amendment #005
dated 9/24/07
BUYER
Laura Ortmeyer
 
BUYER CONTACT INFORMATION
Email: laura.ortmeyer@oa.mo.gov
Phone: (573) 751-4579 Fax (573) 526-9817
SIGNATURE OF BUYER
/s/   Laura Ortmeyer
DATE
9/25/07
DIRECTOR OF PURCHASING AND MATERIALS MANAGEMENT
/s/ James Miluski
James Miluski
 

 
 

--------------------------------------------------------------------------------


 
STATE OF MISSOURI
OFFICE OF ADMINISTRATION
DIVISION OF PURCHASING AND MATERIALS MANAGEMENT (DPMM)
CONTRACT AMENDMENT




AMENDMENT NO.:  005            REQ NO.: NR 886 25758003595 CONTRACT
NO.:  C306118005  BUYER:  Laura Ortmeyer TITLE:  Medicaid Managed Care – Eastern
Region  PHONE NO.:  (573) 751-4579  ISSUE DATE:  09/19/07
 E-MAIL:  laura.ortmeyer@oa.mo.gov



TO:        HARMONY HEALTH PLAN INC
23 PUBLIC SQUARE STE 400
BELLEVILLE IL  62220


RETURN AMENDMENT NO LATER THAN:  SEPTEMBER 24, 2007 AT 5:00 PM CENTRAL TIME
 
RETURN AMENDMENT TO:
(U.S. Mail)
Div of Purchasing & Matls Mgt (DPMM)    OR
PO BOX 809
JEFFERSON CITY MO  65102-0809
(Courier Service)
Div of Purchasing & Matls Mgt (DPMM)
301 WEST HIGH STREET, ROOM 630
JEFFERSON CITY MO  65101-1517



OR FAX TO: (573) 526-9817 (either mail or fax, not both)


DELIVER SUPPLIES/SERVICES FOB (Free On Board) DESTINATION TO THE FOLLOWING
ADDRESS:


Department of Social Services, MO HealthNet Division
Post Office Box 6500
Jefferson City MO  65102-6500


SIGNATURE REQUIRED


DOING BUSINESS AS (DBA) NAME
Harmony Health Plan of Illinois Inc., d/b/a/ Harmony Health Plan of Missouri
 
LEGAL NAME OF ENTITY/INDIVIDUAL FILED WITH IRS FOR THIS TAX ID NO.
Harmony Health Plan of Illinois, Inc.
MAILING ADDRESS
23 Public Square, Suite 400
IRS FORM 1099 MAILING ADDRESS
200 West Adams Street, Suite 800
CITY, STATE, ZIP CODE
Belleville, IL 62220
CITY, STATE, ZIP CODE
Chicago, IL 60606



CONTACT PERSON
Ms. Tina Gallagher
EMAIL ADDRESS
Tina.Gallagher@wellcare.com
PHONE NUMBER
(800) 608-8158 Ext. 2405
FAX NUMBER
(800) 608-8157
TAXPAYER ID NUMBER (TIN)
36-4050495
 TAXPAYER ID (TIN) TYPE (CHECK ONE)
            _X__ FEIN       ___ SSN
VENDOR NUMBER (IF KNOWN)
3640504950 1
VENDOR TAX FILING TYPE WITH IRS (CHECK ONE)   (NOTE:  LLC IS NOT A VALID TAX
FILING TYPE.)
 _X__ Corporation         ___ Individual         ___ State/Local
Government         ___ Partnership         ___ Sole Proprietor         ___Other
________________
AUTHORIZED SIGNATURE
  /s/   Thaddeus Bereday                 
DATE
September 24, 2007
PRINTED NAME
Thaddues Bereday
TITLE
Secretary




--------------------------------------------------------------------------------


AMENDMENT #005 CONTRACT C306118005


CONTRACT TITLE: Medicaid Managed Care – Eastern Region


CONTRACT PERIOD: July 1, 2007 through June 30, 2008


The State of Missouri hereby desires to amend the above-referenced contract, as
follows.


1.  
Effective September 1, 2007, the State of Missouri's medical assistance program
on behalf of needy persons shall be known as "MO HealthNet".  All references to
Medicaid shall hereinafter be referred to as "MO HealthNet".  The Division of
Medical Services (DMS) is hereinafter referred to as the "MO HealthNet Division
(MHD)".  Individuals eligible under "MO HealthNet" shall be referred to as
participants.



2.  
Subparagraphs a. through c. of paragraph 1.1.1 of the RFP portion of the
contract is hereby amended effective January 1, 2008 as follows:



 
1.1.1
This document constitutes a request for competitive, sealed proposals from the
health plan provider community for becoming providers in the Missouri managed
care program, hereinafter referred to as "MC+ managed care" in the following
regions of the State of Missouri:



 
a.
Central Region: Audrain, Benton, Boone, Callaway, Camden, Chariton, Cole,
Cooper,   Dallas, Gasconade, Hickory, Howard, Laclede, Linn, Macon, Maries,
Marion, Miller, Moniteau, Monroe, Montgomery, Morgan, Osage, Pettis, Phelps,
Pulaski, Ralls, Randolph, Saline and Shelby counties.



 
b.
Eastern Region:  Crawford, Franklin, Iron, Jefferson, Lincoln, Madison, Perry,
Pike, St. Charles, St. Francois, Ste. Genevieve, St. Louis, Warren and
Washington counties and St. Louis City.



 
c.
Western Region:  Bates, Cass, Cedar, Clay, Henry, Jackson, Johnson, Lafayette,
Platte, Polk, Ray, St. Clair, and Vernon counties.



3.
Paragraph 1.5.1 of the RFP portion of the contract is hereby amended effective
January 1, 2008 as follows:



 
1.5.1
Effective July 1, 2006, the State of Missouri will continue a health care
delivery program in Audrain, Boone, Callaway, Camden, Cass, Chariton, Clay,
Cole, Cooper, Franklin, Gasconade, Henry , Howard, Jackson, Jefferson, Johnson,
Lafayette, Lincoln, Miller, Moniteau, Monroe, Montgomery, Morgan, Osage, Pettis,
Platte, Randolph, Ray, Saline, St. Charles, St. Clair, St. Francois, Ste,
Genevieve, St. Louis, Warren and Washington counties and St. Louis City to serve
MC+ managed care eligibles meeting specified eligibility criteria.  Effective
January 1, 2008, the State of Missouri will introduce the MC+ Managed Care
Program in twenty-one (21) counties contiguous to the existing MC+ Managed Care
regions.  The new counties are:  Bates, Benton, Cedar, Crawford, Dallas,
Hickory, Iron, Laclede, Linn, Macon, Madison, Maries, Marion, Perry, Phelps,
Pike, Polk, Pulaski, Ralls, Shelby, and Vernon.  The goal is to improve the
accessibility and quality of health care services for Missouri's MC+ managed
care and State aid eligible populations, while controlling the program's rate of
cost increase.



4.
Paragraph 2.1.3 and subparagraphs a. through j. of the RFP portion of the
contract is hereby amended and subparagraphs k. through o. are hereby added
effective January 1, 2008 as follows:



 
2.1.3
The health plan awarded a contract for the Eastern region shall provide services
to individuals determined eligible by the state agency for the Missouri MC+
Managed Care Program in all of the following fifteen areas in the State of
Missouri:




--------------------------------------------------------------------------------


 
a.
Crawford County

 
b.
Franklin County

 
c.
Iron County

 
d.
Jefferson County

 
e.
Lincoln County

 
f.
Madison County

 
g.
Perry County

 
h.
Pike  County

 
i.
St. Charles County

 
j.
St. Francois County

 
k.
Ste. Genevieve County

 
l.
St. Louis County

  m. Warren County

 
n.
Washington County

 
o.
St. Louis City



5.
Paragraph 2.1.4 and subparagraphs a. through r. of the RFP portion of the
contract is hereby amended and subparagraphs s. through dd. are hereby added
effective January 1, 2008 as follows:



 
2.1.4
The health plan awarded a contract for the Central region shall provide services
to individuals determined eligible by the state agency for the Missouri MC+
Managed Care Program in all of the following thirty areas in the State of
Missouri:



 
a.
Audrain County

 
b.
Benton County

 
c.
Boone County

 
d.
Callaway County

 
e.
Camden County

 
f.
Chariton County

 
g.
Cole County

 
h.
Cooper County

 
i.
Dallas County

 
j.
Gasconade County

 
k.
Hickory County

 
l.
Howard County

  m. Laclede County

  n. Linn County

 
o.
Macon County

 
p.
Maries County

 
q.
Marion County

 
r.
Miller County

 
s.
Moniteau County

 
t.
Monroe County

 
u.
Montgomery County

 
v.
Morgan County

  w. Osage County

 
x.
Pettis County

 
y.
Phelps County

 
z.
Pulaski County

  aa. Ralls County

  bb. Randolph County

  cc. Saline County

  dd. Shelby County

     

 

--------------------------------------------------------------------------------


6.
Paragraph 2.1.5 and subparagraphs a. through i. of the RFP portion of the
contract is hereby amended and subparagraphs j. through m. are hereby added
effective January 1, 2008 as follows:



 
2.1.5
The health plan awarded a contract for the Western region shall provide services
to individuals determined eligible by the state agency for the Missouri MC+
Managed Care Program in all of the following thirteen areas in the State of
Missouri:



 
a.
Bates County

 
b.
Cass County

 
c.
Cedar County

 
d.
Clay County

 
e.
Henry County

 
f.
Jackson County

 
g.
Johnson County

 
h.
Lafayette County

 
i.
Platte County

 
j.
Polk County

 
k.
Ray County

 
l.
St. Clair County

  m. Vernon County

 
7.
Paragraph 2.4.6 of the RFP portion of the contract is hereby amended effective
July 1, 2007 as follows:



 
2.4.6
Pharmacy Dispensing Fee:  The health plan shall pay a pharmacy dispensing fee of
$4.84 to each qualifying pharmacy for the first 1,000 prescriptions filled in
any calendar quarter.  The reimbursement of a pharmacy dispensing fee shall be
available only to corporations, partnerships, or individual proprietorships with
less than 25 employees who operate pharmacies or pharmacy franchises and to
public health entities owned and operated by a state, county or local government
agency and where the entity is a hospital which qualifies as a first-tier 10%
add-on disproportionate share hospital in accordance with 13 CSR 70-15.010.  The
health plan shall identify its pharmacies that qualify.  The health plan shall
supply the state agency with a list of those pharmacies identified to qualify
for a pharmacy dispensing fee reimbursement upon request.



8.
Paragraph 2.4.9 of the RFP portion of the contract is hereby amended and
subparagraphs a. through c. are hereby added effective July 1, 2007 as follows:



 
2.4.9
The health plan shall maintain the fee schedule for office visit services and
dental services located in Attachment 14 at no lower than the Medicaid
fee-for-service fee schedule in effect the time of service.  The fee schedule
for office visit services included in Attachment 14 are for dates of services
July 1, 2006 through June 30, 2007.



 
a.
The Missouri 94th General Assembly approved a statutory change for the state
agency to develop a four-year plan to achieve parity with Medicare reimbursement
rates for physicians which was signed by the Governor on July 2, 2007.  The
statutory change affects MC+ Managed Care reimbursement rates.



 
b.
A physician fee increase will be implemented effective July 1, 2007.  Physician
reimbursement rates that are currently less than 55% of the Medicare
reimbursement rate will increase to 55%, physician reimbursement rates currently
at 55% will remain unchanged, and physician reimbursement rates currently more
than 55% will be increased by 10%, but shall not exceed the Medicare rate.  The
state agency’s Online Fee-For-Service Fee Schedule is available electronically
at:  http//www.dss.mo.gov/mhd/providers/pages/cptagree.htm.




--------------------------------------------------------------------------------


 
c.
Effective July 1, 2007, the health plan shall increase the rates for physician
services provided to MC+ enrollees in accordance with the fee-for-service rate
increases.  The health plan's capitation rates will be increased July 1, 2007 to
reflect the increases for physician services.  The health plan shall request and
receive proof from its health care services subcontractors that these increases
have been passed on to providers beginning July 1, 2007.  Such proof shall be
provided to the state agency upon request.



9.
Paragraph 2.7.1 r. of the RFP portion of the contract is hereby amended
effective September 1, 2007 as follows:



 
r.
Durable medical equipment (including but not limited to: orthotic and prosthetic
devices, respiratory equipment and oxygen, enteral and parenteral nutrition,
wheelchairs and walkers, and diabetic supplies and equipment);



10.
Paragraph 2.7.3 e. of the RFP portion of the contract is deleted effective
September 1, 2007.



11.
Paragraph 2.28.2 d. and subparagraphs 1) and 2) of the RFP portion of the
contract is hereby amended effective July 1, 2007 as follows:



 
d.
The first time a health plan achieves an average of low with a value of one (1),
the state agency shall notify the health plan of the health plan's rating and
shall give the health plan ten (10) working days to develop an acceptable action
plan to improve the substandard performance.



 
1)
If the health plan submits an action plan for correcting the rating and if the
plan is acceptable to the state agency, no action shall be taken at that time,
provided the health plan implements the corrective action plan as approved by
the state agency.



 
2)
If the health plan fails to submit an action plan within ten (10) working days
or the health plan does not implement the corrective action plan within the time
frame stated in the action plan, the state agency shall inform enrollees in
enrollment materials that the health plan failed to achieve the minimum
performance standard.



12.
Attachment 1 is hereby revised effective July 1, 2007.



13.
Attachment 3 is hereby revised effective September 1, 2007.



14.
Attachment 5 is hereby revised effective January 1, 2008.



15.
Attachment 9 is hereby revised effective July 1, 2007.



16.
Attachment 13 is hereby revised effective July 1, 2007.



17.
Attachment 14 is hereby revised effective July 1, 2007.



The contractor shall indicate in Column 2 on the attached Pricing page, any
changes to the firm, fixed prices of the contract for performing the required
services in accordance with the terms, conditions, and provisions of the
contract, including the above stated changes.  The contractor's firm, fixed PMPM
Net Capitation Rate for Each Category of Aid (COA) Rate subgroup must not exceed
the State's Maximum Net Capitation Rate listed in Column 1.


All other terms, conditions and provisions of the contract shall remain the same
and apply hereto.


The contractor shall sign and return this document, on or before the date
indicated, signifying acceptance of the amendment.
 



--------------------------------------------------------------------------------


5.3 East Region - Firm Fixed Net Capitation Pricing Page 
 
July 1, 2007       
 
 
 
Column 1
 
Column 2
 
Category of Aid
 
Age
 
Sex
State's Maximum Net Capitation Rate
(Per Member, Per Month)
Firm Fixed Net
Capitation Rate
(Per Member, Per Month)
1
Newborn < 01
Male and Female
$
$868.66
 
$
$868.66
1
01 - 06
Male and Female
$
$127.23
 
$
$127.23
1
07 - 13
Male and Female
$
$98.89
 
$
$98.89
1
14 - 20
Female
$
$310.96
 
$
$310.96
1
14 - 20
Male
$
$127.02
 
$
$127.02
1
21 - 44
Female
$
$423.51
 
$
$423.51
1
21 - 44
Male
$
$192.66
 
$
$192.66
1
45 - 99
Male and Female
$
$442.89
 
$
$442.89
4
00 - 20
Male and Female
$
$234.35
 
$
$234.35
               
5
00 - 06
Male and Female
$
$155.61
 
$
$155.61
5
07 - 13
Male and Female
$
$119.20
 
$
$119.20
5
14 - 18
Male and Female
$
$177.30
 
$
$177.30



January 1, 2008       
 
 
 
Column 1
 
Column 2
 
Category of Aid
 
Age
 
Sex
State's Maximum Net Capitation Rate
(Per Member, Per Month)
Firm Fixed Net
Capitation Rate
(Per Member, Per Month)
               
1
Newborn < 01
Male and Female
$
$905.59
 
$
$905.59
1
01 - 06
Male and Female
$
$130.22
 
$
$130.22
1
07 - 13
Male and Female
$
$102.62
 
$
$102.62
1
14 - 20
Female
$
$319.80
 
$
$319.80
1
14 - 20
Male
$
$131.24
 
$
$131.24
1
21 - 44
Female
$
$436.19
 
$
$436.19
1
21 - 44
Male
$
$199.49
 
$
$199.49
1
45 - 99
Male and Female
$
$457.88
 
$
$457.88
4
00 - 20
Male and Female
$
$244.13
 
$
$244.13
               
5
00 - 06
Male and Female
$
$159.93
 
$
$159.93
5
07 - 13
Male and Female
$
$124.16
 
$
$124.16
5
14 - 18
Male and Female
$
$183.21
 
$
$183.21